DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 06/13/2022.  In virtue of the amendment:
Claims 16-25 are present in the instant application.
Claims 1-15 are canceled.
Claims 21-25 are newly added.
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 16-25 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a security system for use with a wireless access point that is configured to transmit a first wireless signal within a predetermined transmission range, the security system comprising: a first outdoor security device including a master wireless transceiver configured and located to receive the first wireless signal from the wireless access point and to re-transmit the first wireless signal beyond the predetermined transmission range; and a second outdoor security device including a peripheral wireless transceiver located and configured to receive the first wireless signal re-transmitted from the master wireless transceiver, and to transmit, in response to the re-transmitted first signal, a second wireless signal to at least one of (a) the wireless access point via the master wireless transceiver, and (b) a peripheral device” and combination thereof, in the claim(s), i.e., claim 16 (claims 17-20 are allowed as being dependent on claim 16), and
“… a security system for use with a wireless access point that is configured to transmit a payload within a predetermined transmission range, the security system comprising: a first outdoor security device including a master wireless transceiver configured and located to receive the payload from the wireless access point and to re-transmit the payload beyond the predetermined transmission range; and a second outdoor security device including a peripheral wireless transceiver located and configured to receive the payload re-transmitted from the master wireless transceiver, and to transmit, in response to the re-transmitted payload, the payload to at least one of (a) the wireless access point via the master wireless transceiver, and (b) a peripheral device” and combination thereof, in the claim(s), i.e., claim 21 (claims 22-25 are allowed as being dependent on claim 21), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Finnegan (U.S. Pub. 2018/0109999 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844